DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 15 and 16 are improperly dependent upon subsequent claim 17.
Claim 17 is improperly dependent upon itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orady et al. (US PG Pub. No. 2019/0099652, effectively filed Oct. 2, 2017) (herein “Orady”).
Orady was cited in the IDS filed on 01/11/2021.
Regarding claim 1, Orady teaches an exercise machine 1000 (see Fig. 1 below), comprising: a load element (i.e. motor or electronic resistance controlling tension on a cable 500,501, see paras. [0101], [0106]-[0107], and Fig. 1B below); a column 402 (see para. [0102]); a carriage (i.e., slider 403) configured to engage with the column 402 and travel along the column 402; a load arm 702 (see para. [0106]) supported by the carriage 403 providing a load path along which a cable 501 is routed from the load element to an actuator (i.e., 800,801, see para. [0102], and Fig. 1B) wherein the load arm 702 is positioned with at least three degrees of freedom (see para. [0159]) by movement of the carriage 403 along the column 402 (see para. [0165], rotation of the column (see paras. [0179]-[0183], Figs. 8A-9C), and tilting of the arm (see paras. [0169], [0174], [0196] and Figs. 9F-9G).  

    PNG
    media_image1.png
    672
    522
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    504
    684
    media_image2.png
    Greyscale

Regarding claim 2, Orady teaches wherein the column 402 is designed to be oriented in a substantially vertical direction when the exercise machine 1000 is mounted (see Fig. 1B above).  
Regarding claim 3, Orady teaches wherein the column 402 comprises a track (see para. [0112]).  
Regarding claim 4, Orady teaches wherein the load arm 702 includes a pulley 406 to route the cable 501 (see para. [0186], and Fig. 9D).  
Regarding claim 5, Orady teaches wherein the carriage 403 includes a support assembly (i.e., carriage 403 having the structure of a support assembly that slides relative to column 402) that floats the carriage 403 relative to the column 402 and supports the carriage 403 when the carriage is under load (see paras. [0166]-[0167]).  
Regarding claim 6, Orady teaches wherein the carriage 403 supports the arm translating vertically along the column 402 (see paras. [0160]-[0165]).  
Regarding claim 7, Orady teaches wherein the carriage 403 includes a support assembly that includes wheels (i.e., 4 wheels or rollers, see Figs. 9J-9L and 9O-9P) and springs (i.e., spring contraction, see para. [0163]).  
Regarding claim 8, Orady teaches wherein a sagittal gear 420 (see paras. [0169]-[0170]) on the carriage 403 enables tilting of the arm at discrete angles.  

    PNG
    media_image3.png
    576
    683
    media_image3.png
    Greyscale

Regarding claim 9, Orady teaches a remote control enabled solenoid (see pars. [0190] and Figs. 9Q-9T) that locks rotation of the column 402.  
Regarding claim 10, Orady teaches a second load arm 700 (Fig. 1B above).  
Regarding claim 11, Orady teaches wherein movement of the carriage 403 is indexed by an index pin 404 (see para. [0163], and Fig. 5A).  
Regarding claim 12, Orady teaches wherein the carriage 403 includes a sagittal gear 420 (see paras. [0169]-[0174], and Fig. 6 above) that includes teeth 422 and a locking member 722 that engages the teeth.  
Regarding claim 13, Orady teaches wherein the carriage includes a sagittal gear 420 (see paras. [0169]-[0174], and Fig. 6 above) that includes teeth 422 and a locking member 722 that engages the teeth and wherein the load arm includes a handle 732 (see Figs. 7A-7B) that when pulled, causes the locking member 722 to be disengaged from the sagittal gear 420, enabling the arm 702 to tilt vertically.  
Regarding claim 14, Orady teaches a method of providing exercise resistance comprising: generating a load using a load element (i.e. motor or electronic resistance controlling tension on a cable 500,501, see paras. [0101], [0106]-[0107], and Fig. 1B above); coupling the load element to an actuator 801 via: a column 402; a carriage 403 configured to engage with the column 402 and travel along the column; and a load arm 702 supported by the carriage 403 providing a load path along which a cable 501 is routed from the load element to the actuator wherein the load arm is positioned with at least three degrees of freedom by movement of the carriage 403 along the column 402 (see paras. [0160]-[0165]), rotation of the column 403 (see paras. [0175]-[0183]), and tilting of the arm 702 (see paras. [0168]-[0174]).  
Regarding claim 15, Orady teaches wherein the load is coupled to the actuator 801 using a pulley (see paras. [0112] and [0186] and Fig. 9D) to route the cable 501.  
Regarding claim 16, Orady teaches wherein the carriage 403 is translated vertically along the column 402 (see paras. [0160]-[0165]).  
Regarding claim 17, Orady teaches wherein the load arm 702 is tilted with respect to the carriage using a sagittal gear 420. (see paras. [0169]-[0174], and Fig. 6 above)

Claims 1-2, 4, 6, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US Pat. No. 4,898,381, February 6, 1990).
Gordon was cited in the IDS filed on 01/11/2021.
Regarding claim 1, Gordon teaches an exercise machine, comprising: a load element (i.e., weights which are load resistances 160,164, see Fig. 1 below and col. 3, lines 51-60); a column (i.e., vertical tubular members 126); a carriage (i.e., guide sleeves 131) configured to engage with the column 126 and travel along the column (see col. 7, line 54 – col. 8, line 2); a load arm 130 supported by the carriage 131 providing a load path along which a cable 132 is routed from the load element to an actuator (i.e., pulley 177, see Fig. 3 and col. 6, lines 29-32) wherein the load arm 130 is positioned with at least three degrees of freedom by movement of the carriage 131 along the column 126, rotation of the column 126 (i.e., rotation via cross members 122,124, see col. 3, lines 20-50), and tilting of the arm 130 (i.e., tilting via wrist assembly 174, see Fig. 5 and col. 6, lines 6-46).

    PNG
    media_image4.png
    794
    631
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    401
    373
    media_image5.png
    Greyscale

Regarding claim 2, Gordon teaches wherein the column 126 is designed to be oriented in a substantially vertical direction when the exercise machine is mounted (see Fig. 1 above).
Regarding claim 4, Gordon teaches wherein the load arm 130 includes a pulley 177 to route the cable 132 (see Fig. 3).
Regarding claim 6, Gordon teaches wherein the carriage 131 supports the arm 130 translating vertically along the column 126 (see Fig. 1 above and Abstract).
Regarding claim 10, Gordon teaches a second load arm 130 (i.e., including two arms 130, see Fig. 1 above).
Regarding claim 14, Gordon teaches a method of providing exercise resistance comprising: generating a load using a load element (i.e., weights which are load resistances 160,164, see Fig. 1 above and col. 3, lines 51-60); coupling the load element 160,164 to an actuator 177 via: a column 126; a carriage 131 configured to engage with the column 126 and travel along the column; and a load arm 130 supported by the carriage 131 providing a load path along which a cable 132 (see Figs. 3-4) is routed from the load element 160,164 to the actuator 177 wherein the load arm 130 is positioned with at least three degrees of freedom (see para. [0159]) by movement of the carriage 130 along the column 126, rotation of the column 126 (i.e., rotation via cross members 122,124, see col. 3, lines 20-50), and tilting of the arm (i.e., tilting via wrist assembly 174, see Fig. 5 and col. 6, lines 6-46).
Regarding claim 15, Gordon teaches wherein the load is coupled to the actuator using a pulley (i.e., pulley 177, see Figs. 3-4) to route the cable 132.
Regarding claim 16, Gordon teaches wherein the carriage 131 is translated vertically along the column 126. (see Fig. 1 above and Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, as applied to claim 1 above, in view of Hockridge (US PG Pub. No. 2015/0246258, Sept. 3, 2015).
Gordon teaches the invention as substantially claimed.
Hockridge was cited in the IDS filed on 01/11/2021.
Regarding claim 3, Gordon is silent in explicitly teaching wherein the column 126 comprises a track.
Hockridge, however, in an analogous art teaches an exercise machine having columns 20 which are rotatable and having a carriage (i.e., carriage assembly 22), see para. [0043], and Fig. 8) which is movable along the column 20, the column 20 comprising a track 76 for receiving wheels to move along the track 76. (see para. [0035], and Figs. 4 and 8 below)

    PNG
    media_image6.png
    728
    473
    media_image6.png
    Greyscale
 	
    PNG
    media_image7.png
    618
    268
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon such that the column 126 comprises a track 76 (and also modifying the carriage 131 to be an alternative carriage assembly 22 with a support 58 having wheels 62) as taught by Hockridge in order to provide an alternative structure which works equally well is allowing the carriage to move up/down the column and to be locked at any desired height. (see Hockridge, para. [0038])
Regarding claims 5, 7, and 11, Gordon is silent in explicitly teaching wherein the carriage 131 includes a support assembly that floats the carriage 131 relative to the column 126 and supports the carriage when the carriage is under load, wherein the carriage includes a support assembly that includes wheels and springs, and wherein movement of the carriage is indexed by an index pin.
Hockridge, however, in an analogous art teaches an exercise machine having columns 20 which are rotatable and having a carriage (i.e., carriage assembly 22) movable along the column 20.  (see para. [0035], and Figs. 4 and 8 above).  Hockridge further teaches a support assembly 58 having wheels 62, a spring 75, and indexing pin 28 where movement of the carriage 22 is indexed by the pin 28 to secure the carriage 22 at desired heights.  (i.e., pin 28 is inserted into holes 26 at selected height via springs 75 and actuation of cover 60, see para. [0038], and Figs. 5 and 9A-9C below) 

    PNG
    media_image8.png
    307
    711
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    641
    530
    media_image9.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon such that the column 126 comprises a track 76, a support assembly 58 that floats the carriage relative to the column and supports the carriage when the carriage is under load, wherein the carriage includes a support assembly that includes wheels 62 and springs 75, and wherein movement of the carriage is indexed by an index pin 28 and as taught by Hockridge in order to provide an alternative structure which works equally well is allowing the carriage to move up/down the column and to be locked at any desired height. (see Hockridge, para. [0038])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,918,899. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 14 of the present application are broader in scope and read on independent claims 1 and 14 of the ‘899 patent in that they do not require the limitation of the carriage including a support assembly that includes wheels and springs, wherein the springs comprise spring plates.
Claims 2-4 of the present application are identical to claims 2-4 of the ‘899 patent.
Claim 5 of the present application is broader in scope than claims 1 and 7 of the ‘899 patent in that it does not require the support assembly to include wheels and springs.
Claim 6 of the present application is identical to claim 5 of the ‘899 patent.
Claim 7 of the present application has a broader scope than claim 7 of the ‘899 patent in that it does not require that the wheels and springs float the carriage relative to the column as required by claim 7 of the ‘899 patent.
Claims 8-13 of the present application are identical to claims 8-13 of the ‘899 patent.
Claims 15-17 of the present application are identical to claims 15-17 of the ‘899 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (8:30 am -6:30 pm CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784